In the
 United States Court of Appeals
              For the Seventh Circuit
                       ____________

No. 02-2808
UNITED STATES OF AMERICA,
                                           Plaintiff-Appellee,
                              v.

WILLIAM B. HITE,
                                       Defendant-Appellant.

                       ____________
          Appeal from the United States District Court
                for the Central District of Illinois.
        No. 01-CR-20077—Michael P. McCuskey, Judge.
                       ____________
   ARGUED FEBRUARY 19, 2003—DECIDED APRIL 14, 2004
                   ____________


  Before FLAUM, Chief Judge, and COFFEY, and KANNE,
Circuit Judges.
  COFFEY, Circuit Judge. On October 3, 2001, William B.
Hite was charged by indictment with possession of an
unregistered short-barreled rifle, a violation of 26 U.S.C. §
5861(d), and possession of a firearm with an obliterated
serial number, a violation of 18 U.S.C. § 922(k). Following
a two-day jury trial the defendant, Hite, was convicted on
both counts and sentenced to fifty-seven months in prison,
three years of supervised release and ordered to pay a
special assessment of $200. The district court, Judge
Michael P. McCuskey presiding, entered judgment on July
2, 2002. On July 5, 2002, the defendant filed a timely notice
2                                               No. 02-2808

of appeal. On appeal, Hite raises two evidentiary issues: (1)
whether the defendant’s ex-girlfriend should have been
allowed to testify at trial that Hite placed a bullet in the
chamber of a revolver, spun the chamber, and pulled the
trigger a couple of times; and (2) whether the district court
erred in granting the prosecution’s motion in limine to
exclude the hearsay testimony of two witnesses claiming
that Timothy Bickers, the defendant’s cousin, told them he
actually owned the guns. Affirmed.


                   I. BACKGROUND
  In February 2001, the defendant was on probation
in Coles County, Illinois, for two prior convictions for do-
mestic battery and battery causing bodily harm. On the
evening of February 13, 2001, Hite violated his state court
probation after failing to attend a mandatory group pro-
bation meeting with his probation officer, Philip Baumunk.
Officer Baumunk, accompanied by Officer Mike Nichols,
paid an unannounced visit to the defendant’s residence at
approximately 2:00 p.m. the following day, in order to as-
certain why the defendant had not appeared the previous
evening. The defendant was living with his grandmother,
Lena Peters, in Matoon, Illinois, located in Coles County at
that time.
  Upon arriving at the residence, with Hite’s consent,
Officer Baumunk accompanied Hite to the bedroom that
Hite was occupying at the time. Upon entering the bedroom,
Officer Baumunk instantly noticed, lying in plain view, a
folding pocket-knife and a crossbow pistol. Recognizing the
possession of these items as a violation of the defendant’s
probation, Officer Baumunk inquired as to whether there
was any other contraband in the room. Hite responded by
showing Officers Baumunk and Nichols a tray of marijuana
seeds and stems, and a knife covered with a black burned
No. 02-2808                                                        3

substance on it lying next to the components of a “water
bong”—used for smoking marijuana. Hite, at this point,
claimed there was no other contraband in the room.
  Following the discovery of the weapons and drug para-
phernalia, Officer Baumunk contacted his supervisor, Vicki
Starwalt, and requested a full compliance search of Hite’s
bedroom.1 When Starwalt arrived, she and Officer
Baumunk proceeded to perform a complete search of the
defendant’s room and discovered several other knives, a
bow and arrow set, several items of drug paraphernalia and
two firearms. The firearms were located inside a backpack,
amongst a pile of clothing, at the foot of the defendant’s bed.
The first firearm was described as a “cut-down Remington
.22 caliber rifle,” and the other as “a Liberty .22 caliber
revolver.” When confronted with these firearms, the
defendant denied ownership claiming that they were the
property of his cousin, Timothy Bickers.2


1
  The purpose of a compliance search is to determine whether the
person on probation has violated the terms of that probation.
Officer Baumunk testified that when a probation violation is
suspected, it is office policy for the probation officer to contact a
supervisor, here Vicki Starwalt, to request a full search as a
probation compliance check.
2
   On May 25, 2001, Timothy Bickers submitted a Motion for
Return of Items with the Circuit Court for the Fifth Judicial
Circuit of Illinois in Coles County, Illinois. The Motion states in
part: “Comes now Tim Bickers, and respectfully requests that the
items seized from William Bradley Hite, namely a compound bow,
row of arrows, cross bow, and knives, be returned to Tim Bickers,
as they are his and not William Hite’s.” It is important to note
that no mention of the firearms is made in this Motion.
  The government filed a motion in limine to prevent the defense
from introducing this evidence at trial claiming, among other
things, the document was not relevant and that it lacked foun-
                                                     (continued...)
4                                                     No. 02-2808

  Before leaving the residence Officer Baumunk issued a
property receipt to Hite for the items seized, including the
two firearms. When presented with the receipt, Hite stated
to Officer Baumunk that he should “take care” of the guns
because “they were family heirlooms and one dated to the
World War II era.”
  In October 2001, a grand jury returned a two-count
indictment against Hite, charging him with possession of an
unregistered rifle having a barrel of less than 16 inches, in
violation of 26 U.S.C. § 5861(d), and possession of a firearm
that had the manufacturer’s serial number obliterated, in
violation of 18 U.S.C. § 922(k). On November 5, 2001, Hite
pled not guilty to both counts. Prior to the commencement
of trial on March 18, 2002, both parties filed various
motions in limine, which are the subject of this appeal.


A. Defense Motion in Limine as to the Testimony of Patri-
   cia Stuart
  The defense’s motion in limine asked the district court to
prevent the testimony of Hite’s ex-fiancée, Patricia Stuart,
because the probative value of her testimony would be
outweighed by the prejudice it would cause the defendant.
According to the government’s response to Hite’s motion in
limine, Stuart was prepared to testify that she witnessed


(...continued)
dation, i.e., there was no evidence that the signature on the
Motion for Return of Items was actually that of Hite’s cousin, Tim
Bickers. The district court originally granted the motion in limine,
however, upon reconsideration allowed the defense to introduce
the document as evidence of ownership regarding the listed items
as long as the defense laid the proper foundation and authenti-
cated the signature. At trial, after a proper foundation was
established, Lena Peters, Bickers’ grandmother, testified that she
had personally witnessed Bickers sign the document.
No. 02-2808                                                 5

the defendant in possession of the firearms in question
during the course of their sixteen-month engagement, from
January of 1998 until April of 1999, and that Hite told her
that the guns were kept at the grandmother’s residence. In
addition, Stuart would testify that in the early part of 1998,
Hite played “Russian roulette” with her. Specifically, she
stated that Hite pointed a revolver at her head, inserted one
round, showed the inserted round to her, spun the chamber,
and pulled the trigger a “few times,” until she convinced
him to stop.
  The defense objected to the inclusion of this evidence
under Rules 402, 403 and 404 of the Federal Rules of
Evidence. The defense argued Stuart’s testimony was irrel-
evant, and therefore inadmissable under Rule 402, because
the alleged incident occurred two years prior to Hite’s being
charged with the crimes at issue. Also, the defense claimed
Stuart’s testimony was inadmissable evidence of “other
crimes” under Rule 404. Finally, as pointed out earlier, the
defense argued that, if Stuart’s testimony was otherwise
admissible, it should be barred under Rule 403, because any
probative value would be outweighed by the prejudice it
would cause.
  The district court granted Hite’s motion in part, but
issued a limiting instruction. The court found that under
Federal Rules of Evidence 402 and 404(b), Stuart’s testimo-
ny was “directly relevant to whether the defend-
ant knowingly possessed both firearms.” In deciding to
allow Stuart’s testimony, the district court found that the
evidence was highly probative in that it establishes the
defendant’s knowledge and possession of the firearms in
question. The court reasoned that, because knowing pos-
session of the firearms was an element under both 26
U.S.C. § 5861(d) and 18 U.S.C. § 922(k), evidence of Hite’s
ability and intention to exercise control over the firearm,
6                                                   No. 02-2808

was “inextricably intertwined” with the charged crimes. See
United States v. Roberts, 933 F.2d 517, 520 (7th Cir. 1991).
  However, because the court feared that the prejudice
caused by the proffered testimony may substantially out-
weigh any probative value the stating and description of a
“Russian roulette” situation might provoke, the court issued
a limiting instruction under Rule 403 of the Federal Rules
of Evidence. The district court instructed counsel that
Stuart could testify that the defendant possessed a revolver,
placed a bullet in it, spun the barrel and pulled the trigger.
However, Stuart was told that, at no time, was she to
characterize the event as “Russian roulette,” nor was she to
testify that the gun was pointed at her face or head.3 In
addition, Stuart could testify that she was concerned for her
safety, but could not testify as to anything said during the
alleged Russian roulette incident.
  Unsatisfied with this ruling, the defense objected to
Stuart’s potential testimony that the defendant pulled
the trigger of the revolver inside a building.4 However, the
court reiterated its position that, under Rule 403, Stuart
would be allowed to testify as to the defendant’s knowledge
of weapons. The court found the probative value of testi-
mony concerning where and how the trigger on the firearm
was pulled outweighed any unfair prejudice it might induce.


3
  The district court made it clear that the testimony was being
split between “the Russian roulette and abusive conduct to her
personally.” Therefore, Stuart was not allowed to testify that the
gun was ever pointed at her during the incident.
4
  The defense asked the court to “reconsider that part of the
court’s ruling that allowed—that allows her to testify that he
pulled the trigger . . . inside the building, its [sic] much more
prejudicial than if its [sic] outside.” The court responded by not
reconsidering the decision finding that any negative inference the
jury may form from testimony about the trigger being pulled
indoors went to Hite’s “knowledge or possession of the weapons.”
No. 02-2808                                              7

   At trial, Stuart was called as a prosecution witness and
followed Judge McCluskey’s instructions. In part, she tes-
tified as follows:
   Q: And what were the circumstances by which you saw
      Government Exhibit 5 (the Liberty .22 caliber
      revolver)?
   A: He had it in his hand.
   Q: And what did you observe about Government
      Exhibit 5 when he had it in his hand?
   A: He’s [sic], showed me that there was a bullet in the
      chamber, spun it—
   Q: Let me stop you there. How did he show you there
      was a bullet in the chamber?
   A: He opened up the chamber and showed it to me.
   Q: And then what?
   A: He spun the chamber and pulled the trigger a few
      times.
   Q: Now, did—was a shot ever fired?
   A: No.
   Q: Did this cause you any concern?
   A: Yes.
   Q: Did he stop pulling the trigger?
   A: Yes.
   Q: And why did he stop pulling the trigger?
   A: I had convinced him to stop.
In order to further mitigate the possibility that Stuart’s
testimony would unfairly prejudice Hite, a limiting in-
8                                                    No. 02-2808

struction was also given to the jury at the conclusion of
Stuart’s testimony.5


B. The Government’s Motion in Limine Concerning the
   Testimony of William Hite and Eddie Kemper
  Prior to trial, the government moved the court to exclude,
inter alia, the testimony of William D. Hite, the defendant’s
father, and Eddie Kemper, Jr., a family friend.6 The two
men were prepared to testify that, two weeks prior to Hite’s
arrest, Timothy Bickers7 made an out-of-court statement
claiming ownership of the firearms in question. The defense
conceded that the statements were hearsay, but argued that
the testimony should be allowed under Rule 804(b)(3) of the
Federal Rules of Evidence as a statement against the
declarant’s penal interest.



5
  That instruction read as follows: “You have heard evidence that
prior to the acts charged in the indictment the defendant pos-
sessed the firearms he is now charged with possessing. You may
consider this evidence only on the question of intent, knowledge,
absence of ignorance or mistake, and motive. You should consider
this evidence only for these limited circumstances.”
6
  Both men are convicted felons. In 1999, William D. Hite was
convicted of felony possession of a controlled substance. Likewise,
Eddie Kemper, Jr. was convicted of felony burglary in 1992 and of
driving with a revoked license in 2001.
7
  As mentioned before, Bickers is the defendant’s cousin. In ad-
dition, there was testimony suggesting that Bickers and Hite
“hung out together.” There was also testimony that Bickers spent
a good deal of time at (Hite’s and Bickers’ grandmother) Lena
Peters’ house, where Hite was arrested. However, William D.
Hite’s testimony at trial suggests he only witnessed Bickers at
Peters’ home once in two years, although he made regular visits
there to visit her.
No. 02-2808                                                   9

  On March 18, 2002, the trial judge held an evidentiary
hearing on the government’s motion. At that hearing, Agent
Dennis Fritzsche from the Bureau of Alcohol, Tobacco &
Firearms testified he had interviewed Bickers’ mother after
Hite’s arrest. Agent Fritzsche also testified that Bickers’
mother stated that her son told her the guns in question did
not belong to him.
  In addition, Investigator Donald Espinoza, Federal Public
Defender’s Office, testified that he had been unsuccessful in
his attempts to locate Bickers. Investigator Espinoza
testified that, at the time of Hite’s arrest, there was also a
warrant out for Bickers’ arrest on check fraud charges. As
a result, between December 2000 and February 2001,
Bickers was making appearances in the Coles County court
system while he was dealing with those charges. However,
despite his interaction with law enforcement officials during
that time, the defense failed to make reasonable efforts to
secure Bickers’ testimony. Investigator Espinoza’s testi-
mony establishes that the defense did not attempt to serve
Bickers with compulsory process, nor did they take the
simple step of contacting county officials to effect service.
   Investigator Espinoza produced documents showing that
in March of 2001, Bickers pled guilty to check fraud
charges, paid a fine, and was released and also that when
he began looking for Bickers in connection with the present
litigation in December of 2001, he was told that Bickers was
planning to leave Coles County. The testimony establishes
that local authorities, such as the county sheriff or Bickers’
probation officer, were never contacted and that thereafter
Bickers’ whereabouts were unknown.8


8
  Investigator Espinoza learned from family members that, in the
ensuing months, Bickers was doing construction work in various
locations across the country. However, Investigator Espinoza had
                                                  (continued...)
10                                                    No. 02-2808

  At the conclusion of the hearing, the trial court found that
under Rule 804(b)(3): (1) the defense did not make a
reasonable effort to determine whether Bickers was una-
vailable to testify at trial;9 (2) Bickers’ statement claiming
ownership of the firearms in question was not one which “so
far tended” to subject him to criminal or civil liability such
that a reasonable person in his position would not have
made the statement if it were not true; and (3) there were
no corroborating circumstances which indicated the trust-
worthiness of the statement. Therefore, the district court
barred the testimony of William D. Hite and Eddie Kemper,
Jr. relating to the alleged statements make by Bickers,
claiming ownership of the firearms at issue, as
inadmissable hearsay evidence.


                         II. ANALYSIS
   In March 2002, a jury convicted Hite on two counts of
illegal possession firearms. On appeal, Hite raises two is-
sues: (1) whether Patricia Stuart should have been allowed
to testify at trial that Hite placed a bullet in the chamber of
a revolver, spun the chamber, and pulled the trigger a
couple of times; and (2) whether the district court erred in
granting the prosecution’s motion in limine to exclude the
testimony of William D. Hite and Eddie Kemper, Jr. as to



(...continued)
been unsuccessful in locating Bickers in any of the locals he was
told Bickers may be working in.
9
  As the court recognized in its ruling, the government had con-
ceded unavailability by stating: “[a]lthough the efforts of the de-
fendants in obtaining the whereabouts of Tim Bickers seem less
than enthusiastic . . . we’re not going to object to a finding by the
Court that Tim Bickers is unavailable. We certainly have been
unable to find him.”
No. 02-2808                                                    11

Timothy Bickers’ statements regarding the ownership of the
illegal guns on the grounds that it was inadmissable
hearsay evidence.


A. Patricia Stuart’s Testimony
  Hite argues that the district court erred in allowing
Stuart to testify that she witnessed the defendant spin the
chamber of the revolver and pull the trigger a couple of
times. Hite claims that this testimony was inadmissible as
evidence of other crimes under Rule 404(b) of the Federal
Rules of Evidence and, in the alternative, was unfairly pre-
judicial under Rule 403. The district court held that
although evidence of “other crimes” is generally inadmis-
sible character evidence under Rule 404(b), however, if the
evidence referred to is “inextricably intertwined” with the
facts of the case, like the Stuart’s proffered testimony, it
only needs to be found admissible under Rule 403.
  We review the evidentiary decisions of the trial court
for an abuse of discretion.10 See United States v. Thomas,
321 F.3d 627, 630 (7th Cir. 2003), accord United States v.
Thompson, 286 F.3d 950, 968 (7th Cir. 2002). As this court
has explained on numerous occasions, “evidence concerning
the chronological unfolding of events that led to an indict-
ment, or other circumstances surrounding the crime, is not


10
  Hite argues incorrectly that the determination of whether or not
evidence falls within the scope of Federal Rule of Evidence 404(b)
should be reviewed de novo. To support this proposition he cites
a Ninth Circuit decision, United States v. Rrapi, 175 F.3d 742, 748
(9th Cir. 1999). However, this court has consistently held that
evidentiary decisions, including those concerning Rule 404(b) are
reviewed only for abuse of discretion. See, e.g., United States v.
Williams, 216 F.3d 611, 614 (7th Cir. 2000) (“We review rulings
determining the admissibility of evidence under Rule 404(b) for an
abuse of discretion.”).
12                                               No. 02-2808

evidence of ‘other acts’ within the meaning of Fed. R. Evid.
404(b).” United States v. Ramirez, 45 F.3d 1096, 1102 (7th
Cir. 1995) (citing various other cases). Such evidence is
“inextricably intertwined” with the events surrounding the
charged crimes and, therefore, is admissible unless unfairly
prejudicial under Rule 403. See United States v. Miller, 327
F.3d 598, 603 (7th Cir. 2003). Acts satisfy the inextricably
intertwined doctrine if they are necessary to “complete the
story of the crime on trial; their absence would create a
chronological or conceptual void in the story of the crime; or
they are so blended or connected that they incidentally
involve, explain the circumstances surrounding, or tend to
prove any element of, the charged crime.” United States v.
Ojomo, 332 F.3d 485, 489 (7th Cir. 2003) (quoting United
States v. Senffer, 280 F.3d 755, 764 (7th Cir. 2002)); accord
United States v. Bogan, 267 F.3d 614, 621-22 (7th Cir.
2001).
   Because the evidence presented to the trial court indi-
cated that Stuart’s testimony, as to Hite’s possession of the
illegal firearms, would prove his knowledge and intention
to exercise control over the prohibited firearms, the judge
found that this was “not evidence of other crimes, but [was]
inextricably intertwined with the offenses.” We find that
the district court’s exercise of discretion in ruling on this
point was proper. In order to convict Hite on either charge
in the indictment, the government had the burden of
establishing that the defendant knowingly possessed the
firearms in question. See 26 U.S.C. § 5861(d); 18 U.S.C.
§ 922(k); see also United States v. Lloyd, 71 F.3d 1256, 1266
(7th Cir. 1995) (“Possession may be either actual or con-
structive. Constructive possession is the ability to control
the gun.”). Therefore, because Stuart’s restricted testimony
as to the event tends to establish the possession element of
the charged crimes, it is unquestionably the type of evi-
dence contemplated by the inextricably intertwined doc-
trine, thus it is allowable. See Ojomo, 332 F.3d at 489.
No. 02-2808                                                 13

   We also agree with the court’s ruling to limit Stuart’s
testimony under Rule 403. The district court found that
testimony regarding “that part of this incident character-
ized as Russian roulette or the pointing of the gun and the
pulling of the trigger at her face or head” would be preju-
dicial and thus Stuart was specifically prohibited from tes-
tifying as to that part of the incident.
  The defense argues the court did not go far enough in
limiting Stuart’s testimony. Specifically, the defense argues
that Stuart should not have been allowed to testify that
Hite pulled the trigger of revolver a couple of times while
inside a building. We disagree with the defense and hold
that the limiting instruction and evidentiary determination
made by the district court was squarely within that court’s
discretion. See United States v. Morris, 957 F.2d 1391, 1399
(7th Cir. 1992) (“[I]t is well established that a trial judge’s
assessment of relative probative value and unfair prejudice
is generally accorded great deference because of his first-
hand exposure to the evidence and his familiarity with the
course of the proceeding.”) (quoting United States v. Briscoe,
896 F.2d 1476, 1498 (7th Cir. 1990)).


B. Bickers’ Alleged Out-of-Court Statements
  Hite’s other argument is that the trial court erred in ex-
cluding the testimony of William D. Hite and Eddie
Kemper, Jr. While the defense conceded that Bickers’
alleged statement falls within the definition of hearsay, see
Fed. R. Evid. 801(c), the defense claims the testimony
should be allowed under Rule 804(b)(3) as a statement
against the declarant’s penal interest.
  We review the district court’s decision to exclude hearsay
evidence under Rule 804(b)(3) for an abuse of discretion. See
United States v. Westmoreland, 240 F.3d 618, 626 (7th Cir.
2001). An inculpatory statement is only admissible under
Rule 804(b)(3) if the proponent of the statement can
14                                                  No. 02-2808

establish that: “(1) the declarant is unavailable to testify at
trial; (2) the statement was against the declarant’s penal
interest; and (3) corroborating circumstances bolster the
statement’s trustworthiness.” United States v. Shukri, 207
F.3d 412, 416 (7th Cir. 2000). The trial judge ruled that the
defense had failed to meet its burden regarding Bickers’
alleged out-of-court statements. We agree.
  The district court was correct in finding that the defense’s
efforts in attempting to locate Bickers fell far short of
exhibiting a reasonable effort. Under Rule 804, “the party
seeking to introduce hearsay statements[] bears the burden
of showing that the declarant was unavailable.” United
States v. Ochoa, 229 F.3d 631, 637 (7th Cir. 2000). Under
Rule 804(a)(5), for a witness to be “unavailable”
the proponent of the hearsay statement must be unable
to produce the declarant as a witness at trial “by process or
other reasonable means.” Fed. R. Evid. 804(a)(5). To satisfy
the reasonable means mandate of Rule 804(a)(5), a good-
faith effort must be made to obtain the declarant’s presence
at trial. See United States v. Kehm, 799 F.2d 354, 360 (7th
Cir. 1986) (citing Barber v. Page, 390 U.S. 719, 724-25
(1968)).
  We hold that the district court did not abuse its discretion
in finding that Hite had failed to pursue reasonable means
to determine Bickers’ unavailability.11 The record shows
that the “search” for Bickers did not begin until four months
before the trial began, in December of 2001. The record also
reveals that, before that time, Bickers was in and out of the
court system in Coles County on numerous occasions


11
  At trial the government conceded that Bickers was unavailable.
However, the defendant cites no legal authority—nor have we
discovered any—which supports the proposition that the pros-
ecution’s concession of Bickers’ unavailability releases Hite from
the requirement to exercise reasonable efforts to procure Bickers’
testimony.
No. 02-2808                                                    15

between February and July of 2001. However, an attempt
was never made to contact Coles County law enforcement,
ask for their assistance in the issuance of compulsory
process, or otherwise secure Bickers’ testimony at trial.
Indeed, the only attempt made to locate Bickers was made
by the defense’s investigator, Donald Espinoza, who
testified that “I’ve talked to family members . . . [but] that’s
about as far as I’ve gone.” We hold that it was not an abuse
of discretion for the district court to conclude that Hite had
not made a reasonable effort to secure Bickers’ testimony
because “[b]oth the [C]onstitution and Rule 804 strongly
favor live testimony.” Kehm, 799 F.2d at 360-61.
  Next, the district court found that the defendant had
failed to establish the trustworthiness of the evidence
corroborating Bickers’ alleged hearsay statements as to
ownership of the illegal firearms. A trial court judge has
discretion to exclude out-of-court exculpatory statements
proffered by the defense unless “the corroborating evidence
does not clearly indicate the trustworthiness of the state-
ments.”12 United States v. Amerson, 185 F.3d 676, 684 (7th


12
  However, this proposition may no longer be true for inculpatory
out-of-court statements proffered by the prosecution in criminal
cases. See Crawford v. Washington, 72 U.S.L.W. 4229 (March 8,
2004). In Crawford v. Washington, the Supreme Court recently
overruled the longstanding framework for the admissability of
out-of-court statements under Ohio v. Roberts, 448 U.S. 56, 100
(1980), which allowed hearsay evidence, absent the opportunity by
defense to cross-examine, if the declarant was truly unavailable
and the evidence fell within a “firmly rooted hearsay exception” or
was shown to have “particularized guarantees of trustworthiness.”
448 U.S. at 66-74. In Crawford, the Court held that, under the
Confrontation Clause, out-of-court statements are to be excluded
unless the witnesses is found to be unavailable and the defense
was provided a prior opportunity to cross-examine that person,
regardless of whether the trial court deems the statements to be
                                                    (continued...)
16                                                   No. 02-2808

Cir. 1999) (quoting United States v. Hall, 165 F.3d 1095,
1112 (7th Cir. 1999)). We will not disturb a trial court’s
finding that a statement is untrustworthy unless we are
convinced a clear error has been committed. See Amerson,
185 F.3d at 684.
  As the district court noted, the only corroborating evi-
dence establishing the trustworthiness of Bickers’ state-
ment is testimony by William D. Hite, the defendants’s
father, and Eddie Kemper, Jr., the defendant’s cousin,
indicating Bickers merely showed them the firearms in
question. However, ATF Agent Fritzsche refuted this
evidence when he testified that Bickers’ mother told him
that Bickers denied owning the firearms. In addition, the
Motion for Return of Items signed by Bickers did not list
the illegal firearms Hite was charged with possessing,
thereby refuting any alleged prior claim of ownership,
leaving one to question whether he was the lawful owner of
the firearms. Therefore, because the available evidence is
contrary to Bickers’ alleged hearsay statement, we conclude
the district court did not err when it determined that
Bickers’ alleged statement lacked trustworthiness.
  Because we hold that the district court properly ruled as
to the declarant’s unavailability and the trustworthiness of
his statement, we need not address whether the court
correctly found that the statement was contrary to Bickers’
penal interest.


(...continued)
reliable or not. See Crawford, 72 U.S.L.W. at 4235-38. Because we
hold Hite was not truly unavailable, i.e., no good-faith effort was
made to secure his presence at trial, and because the hearsay
statements concerned were offered by the defense and not the
prosecution, the Sixth Amendment is not implicated and the
Supreme Court’s decision in Crawford would not change our
reasoning. See U.S. CONST. amend. VI (“In all criminal prosecu-
tions . . . the accused shall enjoy the right . . . to be confronted
with the witnesses against him . . .”).
No. 02-2808                                               17

  However, even if we were to assume, arguendo, that the
district court’s exclusion of Bickers’ hearsay statement was
in error, the result would be harmless. The inappropriate
exclusion of Bickers’ statements would not be grounds for
disturbing the jury’s verdict. A jury’s verdict should not be
disturbed unless failing to do so would garner results that
are “inconsistent with substantial justice.” Fed. R. Civ. P.
61. Under this standard, a trial court’s evidentiary errors
will be held to be harmless unless there is significant
chance that they affected the outcome of the trial. See
Hasham v. California State Bd. of Equalization, 200 F.3d
1035, 1048 (7th Cir. 2000).
   The great weight of evidence in this case clearly estab-
lished the guilt of the defendant beyond a reasonable doubt.
Patricia Stuart testified that she witnessed Hite
in possession of the firearms in question while they were
dating. In addition, the firearms Hite is accused of possess-
ing were found among his belongings in the room he was
occupying at his grandmother’s house. Indeed, the defen-
dant linked the guns to himself when he requested that
Officer Baumunk “take care” of the guns because they were
family heirlooms. Also, the hearsay testimony suggesting
Bickers’ ownership of the firearms itself was placed in
serious doubt by Bickers’ Motion for Return of Items
making no reference to them. Accordingly, this Court holds
that Hite’s challenge to the district court’s granting of the
government’s motion in limine lacks merit and, therefore,
must fail.


                   III. CONCLUSION
  For the reasons discussed herein, the district court’s
judgment is
                                                 AFFIRMED.
18                                        No. 02-2808

A true Copy:
      Teste:

                    ________________________________
                    Clerk of the United States Court of
                      Appeals for the Seventh Circuit




               USCA-02-C-0072—4-14-04